DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

         					Election / Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. § 121:
          I.    Claims 1-10 and 15 drawn to “detecting at least one relevant region in surroundings of an ego vehicle, in which a situation exists which is relevant to the driving and/or safety of the ego vehicle from relevant measurement data “, classified in G 06 K 9/00805
          II.   Claims 11-14, drawn to “A data set with learning input data and associated learning output data for a classifier module including artificial neural network, classified in H04N13/204.
    2.    The inventions are distinct, each from the other because of the following reasons:
   Inventions I and II  are  related  as  subcombinations  disclosed  as  usable  together  in  a  single    combination. The subcombinations  are  distinct  if  they  do  not  overlap  in  scope  and  are  not   obvious variants, and if it is shown that at least one subcombination is  separately  usable.  In the   instant case, subcombination II has separate utility such as using a classifying module that includes an artificial neural network to deliver, as output, probabilities that the measurement data indicate a presence of one or multiple examples of one or multiple entities from a predefined set of sought entities, the sought entities including: at least one grouping of multiple vehicles, and/or at least one grouping of one or multiple vehicles together with at least one road boundary and/or with at least one lane marking” .  See M.P.E.P. § 806.05(d).

  In the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
3.    Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction were not required because the inventions require a different field of search (see M.P.E.P. § 808.02), restriction for examination purposes as indicated is proper.
 4.    Applicant is advised that the reply to this requirement to be complete must include (I) an election of a species or invention to be examined even though the requirement is traversed  (37    C.F.R. § 1.143) and (ii) identification of the claims encompassing the elected invention.
           The election of an invention or species may be made with or without traverse.  To reserve   a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.
           Should applicant traverse on the ground that the inventions or species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C.  §  103(a) of the other invention.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11 and 15 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. When the claim recites "and/or' a three separate embodiments is needed to teach the limitations. In the instance application each of the claims (1,7,11,12, 13,23,26,27,28,29) teaches “discretizing the measurement data onto pixels or voxels and/or representing the measurement data in some other way, wherein an existence of the situation is dependent on a presence of at least one characteristic object in the surroundings” . The specification DOES NOT enclose a :

2nd embodiment that teaches” discretizing the measurement data onto pixels or voxels OR  representing the measurement data in some other way, wherein an existence of the situation is dependent on a presence of at least one characteristic object in the surroundings”
3rd embodiment that teaches” representing the measurement data in some other way ONLY ”. 
The specification DOES NOT enclose three separate embodiment .Therefore there is a need of three separate embodiments in order to have the claims enabled. Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Thiel et al (US 2016/0371549) in view of Yang et al (US 2018/0189578)
As to claim 1, Thiel teaches a  method for detecting at least one relevant region in surroundings of an ego vehicle, in which a situation exists which is relevant to the driving and/or safety of the ego vehicle from relevant measurement data of at least one sensor, which observes at least a portion of the surroundings, the method comprising:
 discretizing the measurement data onto pixels or voxels and/or representing the measurement data in some other way, wherein an existence of the situation is dependent on a presence of at least one 
centroid point in the 3D map.  The projected image in the 3D map may be further processed with color adjustments, sharpening, noise reduction, other image correction, etc. In one or more embodiments, the image projection submodule 485 of the map creation module 410 projects 970 the identified portion of the image corresponding to the traffic sign onto the fitted plane in the 3D map with the process described herein, paragraph [0119] note that Yang also teaches the perception module 210 uses the  sensor data to determine what objects are around the vehicle, the details of the road on which the vehicle is travelling, paragraph [0070])).It would have been obvious to one skilled in the art before filing the claimed invention to use the projection to identify the 3D points in a scene as taught by Yang et al in Thiel in order to providing high definition maps with high precision and up-to-date map data to autonomous vehicles for safe navigation.
As to claim 2, Thiel et al teaches the method as recited in claim 1, wherein another vehicle is selected as the characteristic object, and the grouping encompasses as a further object, in addition to the other vehicle, at least one further other vehicle and/or at least one road boundary and/or at least one lane marking and/or at least one additional object characteristic of the grouping ( paragraph [0029-0030]).

As to claim 4, Yang et al teaches the  method as recited in claim 1, further comprising: evaluating, from the measurement data, a change in size of the grouping over time, and/or a change in density of the grouping over time, and/or a relative speed of the grouping relative to the ego vehicle, and/or a relative speed of the grouping relative to a road, and wherein an assessment as to whether a region containing the grouping is a relevant region additionally depends on the change in size over time, and/or the change in density, and/or the relative speed ( paragraph [0189].[0197])
As to claim 5, Yang et al teaches the method as recited in claim 1, wherein, in response to a region having been classified as a relevant region, a sensor and/or a device which supports acquisition of the measurement data by the sensor, is actuated with a control variable to change a physical parameter of the measurement data acquisition, and subsequently further measurement data relating to the relevant region are acquired (paragraph [0189].[0197-0201]).
As to claim 6, Yang et al teaches the method as recited in claim 1, wherein, in response to a region having been classified as a relevant region, a further sensor is actuated and/or incorporated to acquire further measurement data from the relevant region (paragraph [0138-0139])
As to claim 7, Yang et al teaches the  method as recited in claim 5, wherein such a change in the physical parameter of the measurement data acquisition is selected that, after the change, the resolution of the pixels, and/or the voxels and/or the other representation is sufficient to detect the characteristic object, and/or a further sensor is selected whose resolution of the pixels, and/or the 
As to claim 8, Yang et al teaches the method as recited in claim 1, wherein, to check for the presence of the grouping, a subset of the measurement data relating to a region of the surroundings of the ego vehicle that is located at a predefined minimum distance from the ego vehicle is pre-selected ( paragraph [0118-0119]).
As to claim 9, Thiel teaches the method as recited in claim 7, wherein, from a plurality of objects and/or groupings detected on the basis of the measurement data, a portion of the measurement data that is attributed to the detected objects and/or groupings is ascertained on the basis of a model of a contrast mechanism, and/or further physical imaging models, for the acquisition of the measurement data ( paragraph [0028]).
As to claim 10, Thiel teaches the  method as recited in claim 1, wherein, in response to a region having been classified as a relevant region, a physical warning mechanism which is perceptible to a driver of the ego vehicle is actuated, and/or a drive system is actuated, and/or a steering system is actuated, and/or a braking system is actuated, for avoiding negative consequences for the ego vehicle, for the driver or for other road users, and/or for adapting a speed of the ego vehicle and/or a trajectory of the ego vehicle (Depth and 2D images preferably provide data for at least one diver assistance function. Known camera-based driver assistance functions are e.g. lane departure warning (LDW), lane keeping assistance/system (LKA/LKS), traffic sign recognition (TSR), speed limit assist (SLA), intelligent headlamp control (IHC), forward collision warning (FCW), precipitation/rain and/or daylight detection, adaptive cruise control (ACC), parking assist as well as automatic emergency brake assist (EBA) or emergency steering assist (ESA), paragraph [0015]; see also Yang et al paragraph [0065])
The limitation of claim 15 has been addressed above. 
				
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m.  .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY . BITAR
Examiner
Art Unit 2664



/NANCY BITAR/Primary Examiner, Art Unit 2664